***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         STATE OF CONNECTICUT v. MICHAEL
                  A. URBANOWSKI
                     (SC 19678)
              Rogers, C. J., and Palmer, Eveleigh, McDonald,
                  Robinson, D’Auria and Espinosa, Js.*

                                  Syllabus

Convicted of assault in the second degree, breach of the peace in the second
   degree, strangulation in the second degree, and threatening in the second
   degree in connection with an incident in which he choked the victim,
   the defendant appealed to the Appellate Court, claiming that the trial
   court improperly admitted evidence that he had allegedly choked
   another woman ten years earlier as prior uncharged misconduct that
   was probative of his intent to choke the victim in this case. The Appellate
   Court affirmed the judgment of the trial court, concluding, inter alia,
   that, although the trial court had abused its discretion in admitting the
   prior uncharged misconduct evidence, that error was harmless. On the
   granting of certification, the defendant appealed to this court. Held that
   this court agreed with the Appellate Court’s conclusion that any such
   evidentiary error was harmless for the reasons given by that court and,
   because the certified question was fully addressed by the well reasoned
   opinion of the Appellate Court, this court adopted that court’s opinion
   as a proper statement of the issue of harmlessness and the applicable
   law concerning that issue.
      Argued September 18—officially released November 21, 2017

                            Procedural History

   Two part substitute information charging the defen-
dant, in the first part, with the crimes of assault in
the second degree, breach of the peace in the second
degree, strangulation in the second degree, threatening
in the second degree, and use of drug paraphernalia,
and, in the second part, with being a persistent serious
felony offender, brought to the Superior Court in the
judicial district of Tolland, geographical area number
nineteen, where the first part of the information was
tried to the jury before Bright, J.; thereafter, the court
granted the defendant’s motion for a judgment of acquit-
tal as to the charge of use of drug paraphernalia; verdict
of guilty of assault in the second degree, breach of the
peace in the second degree, strangulation in the second
degree, and threatening in the second degree; subse-
quently, the defendant was presented to the court on
a plea of nolo contendere as to the second part of the
information; judgment of guilty in accordance with the
verdict and plea, from which the defendant appealed
to the Appellate Court, Keller, Prescott and Mullins,
Js., which affirmed the judgment of the trial court, and
the defendant, on the granting of certification, appealed
to this court. Affirmed.
  Arthur L. Ledford, assigned counsel, for the appel-
lant (defendant).
   Timothy F. Costello, assistant state’s attorney, with
whom, on the brief, were Matthew C. Gedansky, state’s
attorney, and Nicole I. Christie, former assistant state’s
attorney, for the appellee (state).
                         Opinion

   PER CURIAM. A jury found the defendant, Michael
A. Urbanowski, guilty of assault in the second degree
in violation of General Statutes § 53a-60 (a) (1), breach
of the peace in the second degree in violation of General
Statutes § 53a-181 (a) (2), strangulation in the second
degree in violation of General Statutes § 53a-64bb (a),
and threatening in the second degree in violation of
General Statutes § 53a-62 (a) (1), in connection with a
2012 incident in which he was alleged to have, inter alia,
choked the victim. The state also charged the defendant
with being a persistent serious felony offender, to which
he pleaded nolo contendere after the jury had found
him guilty of the other charges. See General Statutes
(Rev. to 2011) § 53a-40 (c) and (j). The trial court sen-
tenced him to a total effective sentence of fourteen
years incarceration, followed by six years of special
parole.
   The defendant appealed from the trial court’s judg-
ment to the Appellate Court, claiming, among other
things, that the trial court had improperly admitted evi-
dence of his prior uncharged alleged misconduct. Spe-
cifically, the trial court permitted testimony of a woman
whom the defendant had allegedly choked approxi-
mately ten years earlier as probative of the defendant’s
intent in the 2012 incident. The Appellate Court affirmed
the judgment of the trial court, concluding that,
although the trial court had abused its discretion in
admitting the uncharged misconduct testimony, the
defendant had not demonstrated that the error was
harmful. State v. Urbanowski, 163 Conn. App. 377, 410,
136 A.3d 236 (2016).
  We granted the defendant’s petition for certification
to appeal, limited to the following question: ‘‘Did the
Appellate Court properly determine that the trial court
erred in the admission of uncharged misconduct but
that said error was harmless?’’ State v. Urbanowski,
321 Conn. 905, 138 A.3d 280 (2016).
   After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties
before this court, we have determined that the judgment
of the Appellate Court should be affirmed. We do not
consider whether the Appellate Court properly con-
cluded that the trial court had abused its discretion in
admitting the uncharged misconduct evidence because
we agree that any such error would be harmless for
the reasons given by the Appellate Court. Because the
Appellate Court’s well reasoned opinion fully addresses
the certified question, it would serve no purpose for us
to repeat the discussion contained therein. We therefore
adopt the Appellate Court’s opinion as the proper state-
ment of the issue of harmlessness and the applicable
law concerning that issue.1 See, e.g., Recall Total Infor-
mation Management, Inc. v. Federal Ins. Co., 317 Conn.
46, 51, 115 A.3d 458 (2015).
   The judgment of the Appellate Court is affirmed.
  * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Rogers and Justices Palmer, Eveleigh,
McDonald, Robinson, D’Auria and Espinosa. Although Chief Justice Rogers
was not present when the case was argued before the court, she has read
the briefs and appendices, and listened to a recording of the oral argument
prior to participating in this decision. The listing of justices reflects their
seniority status on this court as of the date of oral argument.
  1
    In response to the defendant’s claims on appeal, the state argues, in part,
that the trial court properly admitted the uncharged misconduct evidence
as prior misconduct that was probative of the defendant’s specific intent.
The state asserts that the Appellate Court, in reaching a contrary conclusion,
improperly applied a heightened standard for the admission of uncharged
misconduct evidence, a standard not supported by the Connecticut Code
of Evidence or the decisions of this court, which should alone control the
admission of evidence. Because we affirm the Appellate Court’s judgment
on the ground that any error by the trial court was harmless, we do not
consider whether the trial court properly admitted the evidence at issue.
See State v. Brunetti, 279 Conn. 39, 77, 901 A.2d 1 (2006), cert. denied, 549
U.S. 1212, 127 S. Ct. 1328, 167 L. Ed. 2d 85 (2007). Nevertheless, we note
that we do not necessarily share the state’s view that the Appellate Court
applied a heightened or improper standard. We do, however, agree with the
state that the Connecticut Code of Evidence and this court’s decisions alone
govern the admission of evidence in our state courts.